DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second height” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 1-6 are objected to as failing to comply with 37 CFR 1.84(I) because they have a line quality that is too light to be reproduced.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Figures 1-7 are objected to for failing to meet reference character size criteria as set forth in 37 CFR 1.84(p)(3).  Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “80” and “150.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the phrase “the horizontal one” is indefinite for the use of the pronoun “one.”  It is unclear which previous limitation the pronoun is referencing. To maintain compact prosecution, the Examiner will interpret “the horizontal one” as referencing “substantially horizontal attitude.”
Claim 1, the limitation “fanlike” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by the term “like”), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claims 3, 6, 9, and 14-17, the limitation “at least one pair of bars” is indefinite.  It is unclear if Applicant is referencing previously claimed “at least a couple of linear bars,” or claiming a different and additional “at least one pair of bars.”  To maintain compact prosecution, the Examiner will interpret as referencing previously claimed “at least one pair of bars” from Claim 1.
Claims 6, and 14-17, the limitation “a horizontal barrier” is indefinite.  It is unclear if Applicant is referencing previously claimed “a horizontal-mesh barrier,” or claiming a different and additional “horizontal barrier.”  To maintain compact prosecution, the Examiner will interpret as referencing previously claimed “a horizontal-mesh barrier” from Claim 1.
Claims 6, and 14-17, the limitation “stationary electromagnetic beams” is indefinite.  It is unclear if Applicant is referencing previously claimed “stationary electromagnetic beams,” or claiming different and additional “stationary electromagnetic beams.”  To maintain compact prosecution, the Examiner will interpret as referencing previously claimed “stationary electromagnetic beams” from Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Acquaviva (US 4,480,824) in view of Wuestefeld (US 2008/0173831).
Claim 1. Handling sheet apparatus comprising;
handling means (11 and 15) for gripping and transferring sheets (28) to and from a sheet change support (12) with a substantially horizontal attitude, and receiving-transmitting electromagnetic beam means (20 and 40) which generate electromagnetic beams arranged on a plane which is intercepted by said sheets when they take up an attitude at least partially different from the horizontal one (28d), wherein said receiving-transmitting electromagnetic beam means are fixedly arranged on at least a couple of linear bars (17 and 18) arranged at the same height for generating a horizontal barrier (22), consisting of 
Claim 2. The apparatus of claim 1, wherein said horizontal electromagnetic-beam barrier comprises electromagnetic beams mutually arranged in a fanlike manner (Col. 5 Ln. 45-53).  
Claim 9. The apparatus of claim 2, wherein said horizontal electromagnetic-beam barrier is of a greater width than that of said sheets (Fig. 4).  
Claim 3. The apparatus of claim  1, wherein said horizontal electromagnetic-beam barrier is determined by the at least one pair of bars arranged opposite on two opposite sides of said sheet change support and of a greater width than that of said sheets (Fig. 4).  
Claim 4. The apparatus of claim 3, wherein said photodiode bars are arranged at a height above a resting plane of said sheets on said sheet change support (Fig. 4).  
Claims 6 and 14-17. Operating method of a handling the apparatus of claim 2, comprising: 
(a) defining a horizontal barrier (22) with stationary electromagnetic beams, 
(b) detecting a signal of said barriers so as to identify any intercepting of said electromagnetic beams upon said sheets,
(c) said detection step is performed during a part thereof from a first preset height equal to or greater than the height of said sheet change support to a second height (height of 22) greater than said first preset height (Col. 5 Ln. 45-53).  
Claim 7. The operating method of claim 6, wherein, when any intercepting of said electromagnetic beams is detected, operation is halted and warning signal is emitted (Col. 6, Ln. 19-29).
	Acquaviva is silent as to;
Claim 1. The electromagnetic beam is generated in a horizontal-mesh consisting of intersecting, stationary electromagnetic beams. 
Claim 9. The apparatus of claim 2, wherein said horizontal electromagnetic-beam barrier is determined by at least one pair of bars of receiving-transmitting photodiodes, arranged opposite on two opposite sides of said sheet change support and of a greater width than that of said sheets.
Claim 3. The at least one pair of bars are comprised of receiving-transmitting photodiodes.  
Claims 6 and 14-17. The at least one pair of bars (interpreted as previously claimed “at least a couple of linear bars”) of receiving-transmitting photodiodes, arranged mutually opposite on two opposite sides,
(b) the signal detecting is that of receiving-transmitting photodiodes.
Claims 5 and 13. The apparatus of claim 4, wherein said barriers of photodiodes comprise photodiodes arranged with a mutual pitch of about 2 to 8 mm.  
Claim 10. The apparatus of claim 3, wherein said photodiode bars are arranged at a height at a height of about 50 to 100 mm above a resting plane of said sheets on said sheet change support.  
Claim 11. The apparatus of claim 3, wherein said photodiode bars are arranged at a height of about 80 mm above a resting plane of said sheets on said sheet change support.  
Claim 12. The apparatus of claim 3, wherein said barriers of photodiodes comprise photodiodes arranged with a mutual pitch of 4 mm.  
Claim 7. The sheet or part thereof is lowered again onto said sheet change support and steps (b) and (c) are repeated at least twice.  
Claims 18 and 19. The operating method of claim 7, wherein the difference between said first preset height and said second height is about 150 mm.  
Claims 8 and 20. The operating method of claim 7, wherein the difference between said first preset height and said second height is greater than 80 mm.
	However, Wuestefeld discloses an optoelectronic sensor (10) comprised of a couple of linear bars (12 and 16) that generates a light barrier, and further teaches the light barrier is a mesh barrier consisting of intersecting, stationary electromagnetic beams (Fig. 1) and that the bars are comprised of receiving-
Therefore, in view of Wuestefeld’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Acquaviva’s receiving-transmitting electromagnetic beam means to include receiving-transmitting photodiodes that generate a horizontal-mesh consisting of intersecting, stationary electromagnetic beams to eliminate the need for sensor adjustment and alignment.
Regarding the dimensional limitations in Claims 5, 8, 10-13, and 18-19, Acquaviva discloses a preset height and a height difference, and Wuestefeld discloses a pitch between the photodiodes.  Therefore, it would have been an obvious matter of design choice to have arranged the preset height and height difference at any height and to have arrange the photodiodes at any pitch, since such a modification would have involved a mere change in the size of component location and/or component spacing.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It is further noted that Applicant has not disclosed any criticality associated with the claimed dimensional relations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Acquaviva’s disclosure that have the dimensions as claimed to conform with design criteria and limitations.
	Regarding the limitations of Claim 7 not explicitly disclosed by Acquaviva, the Examiner takes Official Notice that halting a lifting process as a result of interruption of an optical sensor, and repeating steps that have been previously taken is within the skill of one of ordinary skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Acquaviva’s method of operation to include halting a lifting process to avoid damage to the apparatus and/or material being handled, and to include repeating at least twice 
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), note that the structures cited by Acquaviva and/or Wuestefeld as teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/RONALD P JARRETT/Primary Examiner, Art Unit 3652